Citation Nr: 0110932	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the January 1946, April 1946, and March 1947 
rating decisions that effectively granted a 10 percent 
evaluation for the combined effects of burns to the left 
thigh, left lower leg, right calf, right knee and left wrist 
were clearly and unmistakably erroneous (CUE).

2.  Entitlement to a compensable initial rating for a burn 
scar of the anterior left lower leg.

3.  Entitlement to a compensable initial rating for a burn 
scar of the right calf.

4.  Entitlement to a compensable initial rating for burn 
scars of the right knee and left wrist.

5.  Entitlement to an increased rating for a burn scar of the 
left thigh, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased initial rating for a burn 
scar of the left calf, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active duty in the Army from February 1940 
to October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida in which 
the RO denied the appellant's claim of clear and unmistakable 
error in prior rating decisions and which granted separate 
evaluations for various burn scars.  The appellant contends 
that he is entitled to compensable evaluations for the left 
lower leg, right calf, right knee and left wrist scars; he 
further contends that he is entitled to evaluations in excess 
of 10 percent for the left thigh and left calf scars.  It 
should be pointed out that, since the August 1999 rating 
decision is on appeal here, a claim of clear and unmistakable 
error in that rating decision is premature.

The Board notes that the appellant has appealed the initial 
zero percent ratings that were assigned to the left lower 
leg, right calf, right knee and left wrist burn scars after a 
separate evaluation was initially granted, as well as the 
initial 10 percent rating assigned to the left calf burn 
scar.  The appellant is, in effect, asking for an increased 
rating effective as early as the date of receipt of the 
claim- this effectively allows the Board to consider entire 
time period in question, from the original grant of the 
separate evaluations to the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Thus the issues are as set out on 
the title page.

The Board also notes that the RO issued a rating decision, in 
February 2000, which denied the appellant's claim of 
entitlement to service connection for nerve damage in the 
left leg, claimed as secondary to the service-connected burn 
scars.  Because the appellant has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal on this issue, the Board has not included it in its 
consideration of the matters on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In January 1946, service connection was granted for the 
residuals of multiple burns to both thighs and legs; a 
noncompensable evaluation was assigned.

3.  In April 1946, after reconsideration of the January 1946 
rating action, a 10 percent evaluation was assigned under the 
1933 Rating Schedule, effective the day after the appellant's 
separation from service.

4.  In March 1947, a 10 percent evaluation was assigned under 
the 1945 Rating Schedule, effective April 1, 1946, the day 
the 1945 Rating Schedule took effect.

5.  The appellant received written notice of the April 1946 
and March 1947 rating decisions; however, he failed to file a 
timely appeal therefrom and those decisions are final.

6.  The 10 percent rating assigned in April 1946, and again 
in March 1947, for burn scars of the left thigh, calf and 
lower leg, right calf and knee and left wrist represented a 
reasonable exercise of rating judgment based on the evidence 
then of record and the applicable law and regulations then in 
effect.

7.  The appellant's service-connected residuals of second-
degree burns of the left thigh and left calf are manifested 
primarily by well healed scars measuring 20 square inches and 
32 square inches, respectively.  Both of the scars are tender 
or painful and there is no evidence that these scars are 
poorly nourished with repeated ulcerations.  No limitation of 
motion or other functional limitation of the left lower 
extremity has been shown to be caused by the scarring.

8.  The appellant's service-connected residuals of second-
degree burns of the left lower leg, right calf, right knee 
and left wrist are manifested primarily by well healed scars 
that are not shown to be one square foot in size, are not 
poorly nourished or ulcerated, are not tender or painful and 
they impair no function.


CONCLUSIONS OF LAW

1.  The April 1946 and March 1947 rating decisions became 
final.  Veterans Regulation No 2(a), pt. II, par. III, 
Veterans' Administration Regulations 1008 and 1009, effective 
January 25, 1936 to December 31, 1957.

2.  There was no clear and unmistakable error (CUE) in either 
the April 1946 rating decision granting a 10 percent 
evaluation for burn scars under the 1933 Rating Schedule or 
the March 1947 rating decision granting a 10 percent 
evaluation for burn scars under the 1945 Rating Schedule.  
38 U.S.C.A. §§ 1155, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 3.104, 
3.105 (2000); United States Veterans' Administration Schedule 
for Rating Disabilities, Second Edition, March 20, 1933; 
United States Veterans' Administration Schedule for Rating 
Disabilities, April 1, 1946.

3.  The criteria for increased evaluations in excess of 10 
percent each for burn scars of the left thigh and left calf 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2000).

4.  The criteria for a compensable evaluation for burn scars 
of the left lower leg, right calf, right knee and left wrist 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.7, 4.31, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the clear and unmistakable 
error (CUE) claim and to the increased burn scar ratings have 
been properly developed and that no useful purpose would be 
served by remanding said issues with directions to provide 
further assistance to the appellant.  There is no indication 
that additional relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected burn scars than those already of record.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issues on appeal, and that the duty to assist appellant 
has been satisfied.  The Board further finds that the VA has 
also met its duty to advise and notify in this case.  
Specifically, the appellant was afforded the opportunity to 
testify concerning the issues on appeal and he was advised 
and notified of the evidence necessary to establish 
compensable ratings and ratings higher than 10 percent in the 
Statement of the Case (SOC) issued in January 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

I.  Clear and unmistakable error claim.

The appellant contends that the April 1946 and March 1947 
rating decisions constituted CUE.  He maintains that the 
medical evidence of record at the time of this rating 
supported separate and greater evaluations for the residuals 
of burns to the left thigh, left calf, left lower leg, right 
calf, right knee and left wrist.  In effect, the appellant is 
arguing that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has addressed the 
question of determining when there is clear and unmistakable 
error (CUE) present in a prior decision.  In this regard, the 
Court has propounded a three pronged test; namely (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error....If a claimant-
appellant wishes to reasonably raise CUE there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).

In the January 1946 rating decision, the RO established 
service connection for scars, multiple both thighs and legs.  
A zero percent disability evaluation was assigned under 
Diagnostic Code 0321, effective from October 29, 1945, the 
day after the appellant's separation from service.  Before 
issuing the rating decision, the RO reviewed the appellant's 
November 1945 application for benefits and his service 
medical records.  In the VA Form 526 submitted by the 
appellant, he complained of a "left leg injury" that he 
described as occurring in August 1942, and involving first, 
second and third degree [sic].

The service medical records indicate that the appellant was 
involved in a motor vehicle accident on August 29, 1942, and 
that he suffered burns as a result.  A nurse's note dated 
August 29, 1942, states that the appellant was "admitted to 
Ward 3 per litter from surgery with extensive third degree 
burns over back, buttocks, upper thighs, left hand.  The Baer 
Field Hospital physical examination on admission report, 
dated August 31, 1942, states that examination of the skin 
revealed areas of the back, left arm, buttocks, groin and 
both legs that were covered with "first and second degree 
burns" and that the abdomen had scattered first degree 
burns.  The working diagnosis was given as "burns, first and 
second degree of back, left arm, hips, buttock and legs."  
The December 21, 1942 hospital discharge note indicated that 
the appellant had been hospitalized for 114 days and that the 
final diagnosis was "1. Burns-both thighs and legs, left arm 
and forearm first and second degree;  2. Burns, back, 
forehead, left hand first degree.  The appellant underwent a 
service separation examination on October 27, 1945; the 
report of that examination states that the appellant's skin 
exhibited extensive scarring of the posterior medial aspect 
of the left and right thighs.  This scarring was described as 
well healed and not disabling.  

The current Rating Schedule did not go into effect until 
April 1, 1946.  Thus, at the time of the January 1946 rating 
decision, the appellant's service-connected burn scars were 
evaluated under the 1933 Rating Schedule.  That rating 
schedule states that it is the policy of the administration 
to require evidence of actual impairment of function, 
affecting the industrial adjustment of the individual, 
correlated with clinical and laboratory findings indicative 
of disease, or the residuals of disease or traumatism.  
United States Veterans' Administration Schedule for Rating 
Disabilities, Second Edition, March 20, 1933, page 3.

Under the 1933 Rating Schedule, superficial scars involving 
only skin or superficial fasciae were to be rated 10 percent 
if they were poorly nourished, with repeated ulcerations, or 
were tender and painful on objective demonstration.  
Diagnostic Code 0321, 1933 Rating Schedule.

The appellant, in February 1946, submitted written 
disagreement with the assigned noncompensable evaluation.  He 
complained of aches and pains in his legs and offered to 
report for a VA examination.  In March 1946, a private 
physician submitted a letter to the RO in which he stated 
that his examination of the appellant had revealed extensive 
burn scars of both legs, more marked on the left and that 
there was no limitation of motion from the scars.  The left 
popliteal space was said to exhibit a slight fullness.

A VA physician examined the appellant on April 2, 1946.  The 
physician described the appellant as being ambulant and as 
having a steady gait without a limp.  The appellant reported 
no medical treatment since his discharge from service and 
stated that he did not undergo any skin grafts.  On physical 
examination, the appellant exhibited well-developed 
musculature of excellent tone throughout; no gross 
deformities or atrophies were found.  The motion of both 
knees was described as normal and equal.  Measurement of both 
entire legs at all symmetrical levels were equal bilaterally.  
Inspection of the skin revealed superficial well healed scars 
from what appeared to be first and second degree burns on the 
volar surface of the left wrist, on the right knee 
anteriorly, and on the left thigh and lower leg.  No 
contractures were seen.  The circulation in both legs was 
intact.  The VA examiner rendered a diagnosis of burn scars, 
multiple, left wrist, right knee, left thigh and lower leg, 
and right calf posterior.  The examiner also filled in 
detailed anatomic drawings showing the specific location of 
the burn scars and stated that the scars were drawn to scale 
on the diagram.  The examiner also wrote on the diagram, 
"multiple, superficial burn scars, healed well, no 
contractures, no apparent involvement of the underlying 
musculature.  No existing orthopedic disability."

In April 1946, the RO assigned a 10 percent evaluation for 
burn scars, first and second degree, multiple, left wrist, 
right knee, left thigh and lower leg, right calf posterior.  
The 10 percent evaluation was effective from October 29, 
1945.  In a letter dated April 16, 1946, the appellant was 
notified of the changed rating and he was told that, if the 
action did not satisfy his appeal, he was to so notify the RO 
within twenty days otherwise his appeal would be dismissed.  
The appellant did not thereafter submit any such notice to 
the RO.

A letter from a private physician who was treating the 
appellant was received at the RO in December 1946.  This 
physician stated that the appellant sustained extensive third 
degree burns of his right and left lower legs and thighs.  
The physician also stated that the appellant had scar tissue 
contractures, especially of his left lower leg and a very 
marked trophic skin condition.

Thereafter the appellant underwent a VA medical examination 
in February 1947.  He complained of pain and tiredness in his 
legs, but reported losing no time to illness in his present 
work.  On physical examination, scar formation was noted on 
the left wrist, right knee, posterior right calf, left thigh 
and the left lower leg, especially the calf region.  The skin 
over the scar areas showed decreased sensitivity to touch, 
pinprick, heat and cold.  The examiner rendered a diagnosis 
of burns, scars multiple, left wrist, right knee, right calf 
posterior, left thigh and left lower leg.  The burn scars of 
the left thigh and left lower leg were said to be 
symptomatic.

In March 1947, the RO issued a rating decision in which the 
appellant was assigned a 10 percent evaluation for burn 
scars, first and second degree, multiple, left wrist, right 
knee, left thigh and lower leg, and right calf posterior.  
The 10 percent evaluation was assigned under Diagnostic Code 
7802 and the effective date was April 1, 1946.  While the 
April 16, 1946 rating decision erroneously failed to apply 
the 1945 Schedule, which had become effective on April 1, 
1946, this was corrected by the March 1947 rating decision 
and is thus no more than harmless error.  An error which does 
not change the outcome is harmless and does not give rise to 
the need for revision of a decision.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  The Board finds that the March 
1947 rating decision subsumed the April 1946 rating decision 
to the extent of the rating assigned as of April 1, 1946.

The 1945 Schedule of Ratings, effective April 1, 1946, 
included the following Diagnostic Codes pertaining to the 
skin:

Diagnostic Code 7802  Scars, burns, second degree:
Area or areas approximating one square foot......10 
percent.

Diagnostic Code 7801  Scars, burns, third degree: 
Area or areas exceeding one square foot.............40 
percent.  
Area or areas exceeding one-half square foot.......30 
percent.  
Area or areas exceeding 12 square inches............20 
percent.  
Area or areas exceeding 6 square inches.............10 
percent.  
NOTE (1): Actual third degree residual involvement required 
to the above extents. 

The appellant could have additionally been rated under other 
Diagnostic Codes, including:

Diagnostic Code 7800  Scars, disfiguring, head, face or neck: 
Complete or exceptionally repugnant deformity of one 
side of face or marked or repugnant bilateral 
disfigurement.....50 percent.
Severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.....                                              
30 percent.
Moderate; disfiguring................................10 percent.
Slight....................................................0 percent.

Diagnostic Code 7803, Scars, superficial, poorly nourished, 
with repeated ulceration provided for a 10 percent 
evaluation.

Diagnostic Code 7804, Scars, superficial, tender and painful 
on objective demonstration provided for a 10 percent 
evaluation.  

In addition, under Diagnostic Code 7805, Scars, other, were 
to be rated on limitation of function of the part affected.

In order to find that either the April 1946 rating decision 
(the January 1946 rating decision having been subsumed into 
it) or the March 1947 rating decision was clearly and 
unmistakably erroneous, the Board must determine that, based 
on the evidence of record at the time that these decisions 
were rendered, the only possible conclusion was, without 
debate, that a greater rating was warranted.  This 
determination is such that when viewing the evidence 
reasonable minds could not differ; all would be compelled to 
agree that the proper evaluation was necessarily higher than 
10 percent.  This is not the case.  

In order to have warranted a rating greater than 10 percent 
for the burn scars, the evidence would have had to show that 
the scars were superficial involving only the skin or 
superficial fasciae and were either poorly nourished with 
repeated ulceration or tender and painful on objective 
demonstration.  1933 Schedule Diagnostic Code 0321 (1933).  
However, review of the record, as it existed at the time of 
the April 1946 rating decision, did not demonstrate the 
existence of such clinical findings.  Therefore, the RO's 
assignment of a 10 percent rating was a plausible application 
of the laws and regulations then in effect to the evidence of 
record.

Review of the record, as it existed at the time of the March 
1947 rating decision, reveals no clinical evidence of any 
third degree burn areas.  While an in-service nursing note 
and the December 1946 private doctor letter refer to third 
degree burns, it is unknown what information was used to make 
those statements.  On the other hand, the service medical 
records filled out by physicians at the time of the 
appellant's admission and discharge from the hospital clearly 
refer to only first and second degree burns.  Therefore, 
Diagnostic Code 7801 was not for application.  

While the evidence of record does not record the area of any 
of the second degree burn scars, a rating of 10 percent was 
the maximum evaluation under Diagnostic Code 7802.  
Diagnostic Code 7800 was not for application because the 
burns did not involve the head, face or neck.  There was also 
no showing in the evidence of record that any of the scars 
were poorly nourished, with ulceration, or tender and painful 
on objective demonstration.  In any case, 10 percent was the 
highest evaluation available under Diagnostic Codes 7803 and 
7804.  While another adjudicator or the Board may have 
weighed the evidence differently, the question whether a 
higher rating was warranted remains disputable by a 
reasonable person.  Accordingly, the Board finds that the 
continuation of the 10 percent rating for the second degree 
burn scars was a plausible application of the law extant to 
the evidence of record in March 1947.

As to limitation of motion of the legs, as would be required 
for a separate rating for residuals of burns to the legs 
under Diagnostic Code 7805, the March 1946 letter from the 
appellant's private doctor stated that there was "no 
limitation of motion from the scars" and the report of the 
April 1946 VA examination indicated that there was no gait 
impairment and that the motion of both knees was normal.  The 
service medical records indicated that there was no residual 
disability from the well-healed scars.  

As to whether separate ratings should have been assigned for 
the residuals of burns to the left thigh and lower leg, right 
calf and knee and left wrist, the only compensable rating, as 
shown above, appears to be for the combined effect of the 
multiple scars.  The Board observes that, prior to the 
October 1993 promulgation of 38 C.F.R. § 4.31, there was no 
provision for the assignment of a noncompensable evaluation 
in situations wherein a service-connected disability did not 
meet the criteria for a compensable evaluation and the 
appropriate diagnostic code did not provide a noncompensable 
evaluation.  

In addition, although the sizes of the burn scars have not 
increased, the rating schedule has changed.  In 1950, 
"Extension 7" was implemented.  That Extension added the 
provision that widely separated areas may be evaluated 
separately.  This provision is currently seen as a note 
following the Diagnostic Code.  (NOTE (2): Ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined).  Thus, prior to the 1950 
implementation of "Extension 7", widely separated areas 
were not evaluated separately.

In summary, given the absence of both objective evidence of 
painful and tender, poorly nourished, or disfiguring scars or 
second degree burn scars exceeding the area required for a 
compensable rating, the Board finds that it was within rating 
judgment for the RO not to assign a separate rating for 
residuals of burns to both lower extremities and the left 
wrist.  Accordingly, there was no clear and unmistakable 
error in the RO's rating of the residuals of burns to the 
left thigh, left lower leg, right calf, right knee and left 
wrist in March 1947.

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the rating decisions in 
question and that doctrine is not currently for application 
in a determination of CUE.  In view of the standard that 
error must be undebatable and about which reasonable minds 
cannot differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

II.  Increased rating claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as well as the 
entire history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
service connection has already been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although 38 
C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The most current evidence of the present level of disability 
includes the reports of uniformed services outpatient 
treatment dated in 1995; the reports of a VA medical 
examination conducted in May 1999, and the testimony provided 
by the appellant at his December 1999 personal hearing at the 
RO.

The appellant underwent VA medical examination in May 1999.  
Physical examination revealed an 8 inch by 2.5 inch area of 
scarring over the left posterior thigh, an 8 inch by 4 inch 
area of scarring over the left calf, a 1.5 inch by 1.5 inch 
area of scarring over the anterior left lower leg and a 2.25 
inch by 2 inch area of scarring over the right posterior 
calf.  The appellant complained of pain in his left lower 
calf and his left posterior thigh.  Tenderness to palpation 
was observed over the left calf area.  There was no 
adherence.  There was no elevation or depression.  There were 
several small areas of eschar formation.  There was no edema 
or keloid formation.  The examiner stated that the scarring 
was in body areas usually covered.  The scars are readily 
discernible in the color photographs taken of the appellant's 
legs as part of this examination.  The examiner rendered a 
diagnosis of residuals of scars from third degree burns over 
the lower extremities, with the left posterior thigh and left 
calf area the most significant.  It does not appear that the 
examiner reviewed the service medical records which describe 
only first and second degree burns.

The appellant testified at his December 1999 personal hearing 
at the RO that he had been a walking mailman for about 36 
years and that he did not lose any time from work due to the 
burn scars.  See Hearing Transcript p. 8.  The appellant 
further testified that he was having trouble walking and had 
to rely on a cane and his representative argued that the area 
of the third degree burn scars exceeded 12 square inches.  
See Hearing Transcript pp. 8-9.

Under Diagnostic Code 7802, for second degree burn scars, a 
10 percent evaluation may be assigned for a second-degree 
burn scar, or scars, involving an area, or areas, 
approximating 1 square foot (0.1 square meter).  Second 
degree burn scars involving widely separated areas, such as 
scars on two or more extremities or on anterior and posterior 
surfaces of extremities or of the trunk, will be separately 
rated and combined.  38 C.F.R. Part 4, Diagnostic Code 7802.

A 10 percent rating is warranted for a third degree burn 
scar, or scars, involving an area, or areas, exceeding 6 
square inches (38.7 square centimeters).  A 20 percent rating 
requires that the scar, or scars, involve an area, or areas, 
exceeding 12 square inches (77.4 square centimeters).  Actual 
third degree residual involvement to the specified extent is 
required for either rating.  Diagnostic Code 7801.  However, 
despite the May 1999 examiner's finding of third degree burn 
scars, this code is not for application since the service 
medical records clearly specify that the appellant suffered 
first and second degree burns.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for a superficial scar that is poorly nourished with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent evaluation is assigned for superficial scars that are 
tender and painful on objective demonstration.  Diagnostic 
Code 7805 provides that other scars are rated on limitation 
of function of the part affected.  In every instance where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned where the required 
residuals are not shown.  38 C.F.R. § 4.31.

The issues for resolution include whether the service-
connected second degree burns involve an area or areas 
approximating one square foot (144 square inches).  The 
measurements reported on the May 1999 VA examination of a 
scar correspond to a total area involving less than 0.5 
square foot, since the left thigh scar is 0.14 square foot, 
the left calf 0.22 square foot, the left lower leg 0.03 
square foot and the right calf 0.02 square foot.  While the 
areas of the right knee and left wrist scars were not 
measured at the May 1999 VA examination, the diagram from the 
April 1946 VA examination reveals that these two scars were 
quite small in comparison.  Thus, the combined 59 square inch 
total area of the burn scars of the left thigh, calf, lower 
leg and right calf even doubled does not approximate 144 
square inches, the diagnostic criteria for a compensable 
evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.7.  
Consequently, an increased evaluation for any of the service-
connected scars is not warranted under Diagnostic Code 7802.

Furthermore, none of the burn scars have been shown to be 
poorly nourished with repeated ulceration and therefore 
Diagnostic Code 7803 is not for application.  Diagnostic Code 
7805 is also not for application since no limitation of 
function because of the scars has been demonstrated in the 
left thigh or the left calf or the left lower leg or the 
right calf or the right knee or the left wrist.  Under 
Diagnostic Code 7804, a 10 percent evaluation is assigned for 
superficial scars that are tender and painful on objective 
demonstration.  The RO has apparently assigned a 10 percent 
evaluation for the left thigh and left calf scars on the 
basis of pain and tenderness; the left lower leg, right calf, 
right knee and left wrist scars were not shown to be tender 
and painful on objective demonstration.  This is the highest 
rating available under that Diagnostic Code.  Thus, the 
provisions of Diagnostic Code 7804 were apparently considered 
in the rating issued in May 1999, and provide no basis for 
assigning a higher rating for any of the burn scars at issue.  
Thus, the pathology demonstrated for the various burn scars 
does not support an increased rating in excess of that 
currently assigned.  Finally there is no significant 
limitation of function of the upper or lower extremities 
shown to be present due to the scars.

Thus, none of the Diagnostic Codes discussed above provide a 
basis for an increased rating for any of the service-
connected second degree burn scars.  The rating schedule does 
not provide a basis for a compensable evaluation for the 
appellant's left lower leg, right calf, right knee and left 
wrist second degree burn scars given the physical findings in 
this case and a rating in excess of 10 percent each for 
appellant's left thigh and left calf second degree burn scars 
is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.68, 4.71a, 4.118, 4.124a, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805.  

Additionally, an extraschedular evaluation is not warranted, 
since the evidence does not show that the service-connected 
second degree burn scars have presented such an unusual or 
exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  
The appellant has not been hospitalized for any service-
connected burn scar disability since 1945, and the clinical 
evidence does not show that any one of the burn scars, in and 
of itself, has markedly interfered with his employability or 
interfered in any way with the appellant's functioning above 
and beyond that considered by the assigned schedular 
evaluation.  In the absence of such factors, the Board finds 
that the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).

Because this is an appeal from the initial rating for the 
various burns scars as a result of the separate evaluations 
granted by the RO in its August 1999 rating action, the Board 
has considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, the record does not show varying levels of 
disability and, therefore, does not support the assignment of 
a staged rating for any of the burn scars.

Since the preponderance of the evidence is against allowance 
of each of these issues, the benefit of the doubt doctrine is 
inapplicable.  38 C.F.R. § 3.102.


ORDER

The January 1946, April 1946, and March 1947 rating decisions 
assigning a 10 percent evaluation for the burn scars of the 
left wrist, right knee, right calf posterior, left thigh and 
left lower leg did not contain CUE; revision or reversal of 
those decisions is denied.

Evaluation in excess of 10 percent each for the burn scars of 
the left thigh and the left calf are denied.

Compensable evaluations for the burn scars of the right calf, 
the left lower leg, the right knee and the left wrist are 
denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

